Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 29, 1975, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits because he lost his employment through misconduct. The board found that claimant absented himself from his employment for four consecutive days without notification to his employer in direct violation of a known company rule. It also rejected his claimed excuse of illness. Inasmuch as the testimony is in sharp dispute, the factual questions thereby raised are within the sole province of the board to resolve and when, as here, the determination thereof is supported by substantial evidence, it must be sustained (Matter of Roth [Catherwood], 34 AD2d 1081). There is also substantial evidence to support the board’s conclusion that claimant’s action rises to the level of misconduct (Matter of De Grego [Levine], 39 NY2d 180; Matter of James [Levine], 34 NY2d 491). Decision affirmed, without costs. Sweeney, J. P., Kane, Mahoney, Larkin and Herlihy, JJ., concur.